Case 6:19-cv-00659-MJJ-CBW Document 19 Filed 12/16/20 Page 1 of 1 PageID #: 1269




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

 LEE ELLEN HUFF                                  CIVIL ACTION NO. 19-cv-659

 VERSUS                                          JUDGE JUNEAU

 U S COMMISSIONER SOCIAL SECURITY                MAGISTRATE JUDGE
 ADMINISTRATION                                  WHITEHURST


                                   JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including

  the lack of written objections filed, and concurring with the findings of the

  Magistrate Judge under the applicable law;

        IT IS ORDERED that the decision of the Commissioner is AFFIRMED,

  and this matter is dismissed with prejudice.

         THUS DONE AND SIGNED in Lafayette, Louisiana, on this 16th day of
 December, 2020.

                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
